FILE COPY




                          Fourth Court of Appeals
                                 San Antonio, Texas
                                     December 7, 2022

                                    No. 04-22-00264-CV

                        IN THE INTEREST OF E.J.D.L.G., a Child

                 From the 150th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2020PA01970
                         Honorable Monique Diaz, Judge Presiding

                                       ORDER

Sitting:      Rebeca C. Martinez, Chief Justice
              Patricia O. Alvarez, Justice
              Luz Elena D. Chapa, Justice
              Irene Rios, Justice
              Beth Watkins, Justice
              Liza A. Rodriguez, Justice
              Lori I. Valenzuela, Justice

        Appellees, the Attorney Ad Litem and E.B. and J.B., have filed motions for en banc
reconsideration. A majority of the court hereby requests responses to appellees’ motions from
appellant J.A.M. and from the Texas Department of Family and Protective Services. See TEX. R.
APP. P. 49.5. The responses must be filed in this court by December 21, 2022.



                                                  _________________________________
                                                  Rebeca C. Martinez, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of December, 2022.



                                                  ___________________________________
                                                  MICHAEL A. CRUZ, Clerk of Court